


Exhibit 10.20

 

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

 

NOTICE OF PERFORMANCE-VESTING RESTRICTED SHARE UNIT AWARD

 

You have been awarded Restricted Share Units of Activision Blizzard, Inc. (the
“Company”), as follows:

 

·                  Your name:  [

]

 

 

·                  Total number of Restricted Share Units awarded:  [

]

 

 

·                  Your business unit, for vesting purposes: [

]

 

 

·                  Date of Grant:  [

]

 

 

·                  Grant ID:  [

]

 

·                  Your Award of Restricted Share Units is governed by the terms
and conditions set forth in:

 

·                  this Notice of Performance-Vesting Restricted Share Unit
Award;

 

·                  the Performance-Vesting Restricted Share Unit Award Terms
attached hereto as Exhibit A;

 

·                  the Appendix attached hereto as Exhibit B, which may include
special terms and conditions relating to your country of work and/or residence
(the “Appendix”); and

 

·                  the Company’s 2014 Incentive Plan, the receipt of a copy of
which you hereby acknowledge.

 

·                  Schedule for Vesting:  Except as otherwise provided pursuant
to the Performance-Vesting Restricted Share Unit Award Terms attached hereto as
Exhibit A, as supplemented, modified, or replaced by the special terms and
conditions, if any, set forth under your country of work and/or residence in the
Appendix attached hereto as Exhibit B (together, the “Award Terms”), the
Restricted Share Units shall vest in accordance with the Performance-Vesting
Restricted Share Unit Vesting Schedule attached hereto as Exhibit C (the
“Vesting Schedule”).

 

·                  Any capitalized term used but not otherwise defined herein
shall have the meaning ascribed to such term in the Award Terms.

 

·                  By accepting the Award, you are deemed to be bound by the
terms and conditions set forth in the 2014 Incentive Plan, this Notice of
Performance-Vesting Restricted Share Unit Award and the Award Terms.

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

 

PERFORMANCE-VESTING RESTRICTED SHARE UNIT AWARD TERMS

 

1.                                      Definitions.

 

(a)                                 For purposes of these Award Terms, the
following terms shall have the meanings set forth below:

 

“Award” means the award described on the Grant Notice.

 

“Cause” (i) shall have the meaning given to such term in any employment
agreement, service contract or offer letter between Grantee and any entity in
the Company Group in effect at the time of the determination or (ii) if Grantee
is not then party to any agreement or offer letter with any entity in the
Company Group or any such agreement or offer letter does not contain a
definition of “cause,” shall mean a good faith determination by the Company that
Grantee (A) engaged in misconduct or gross negligence in the performance of his
or her duties or willfully and continuously failed or refused to perform any
duties reasonably requested in the course of his or her employment; (B) engaged
in fraud, dishonesty, or any other conduct that causes, or has the potential to
cause, harm to any entity in the Company Group, including its business
reputation or financial condition; (C) violated any lawful directives or
policies of the Company Group or any applicable laws, rules or regulations;
(D) materially breached his or her employment agreement, service contract,
proprietary information agreement or confidentiality agreement with any entity
in the Company Group; (E) was convicted of, or pled guilty or no contest to, a
felony or crime involving dishonesty or moral turpitude; or (F) breached his or
her fiduciary duties to the Company Group.

 

“Common Shares” means the shares of common stock, par value $0.000001 per share,
of the Company or any security into which such Common Shares may be changed by
reason of any transaction or event of the type referred to in Section 10 hereof.

 

“Company” means Activision Blizzard, Inc. and any successor thereto.

 

“Company Group” means the Company and its Subsidiaries.

 

“Company-Sponsored Equity Account” means an account that is created with the
Equity Account Administrator in connection with the administration of the
Company’s equity plans and programs, including the Plan.

 

“Date of Grant” means the Date of Grant of the Award set forth on the Grant
Notice.

 

“Employer” means the Subsidiary of the Company which employs Grantee.

 

--------------------------------------------------------------------------------



 

“Equity Account Administrator” means the brokerage firm utilized by the Company
from time to time to create and administer accounts for participants in the
Company’s equity plans and programs, including the Plan.

 

“Exercise Rules and Regulations” means (i) (A) for employees who work and/or
reside in the U.S., the Securities Act or any comparable U.S. federal securities
law and all applicable state securities laws, and (B) for employees who work
and/or reside outside the U.S., any laws applicable to Grantee which subject him
or her to insider trading restrictions and/or market abuse laws or otherwise
affect his or her ability to accept, acquire, sell, attempt to sell or otherwise
dispose of Common Shares, rights to Common Shares (e.g., Restricted Share Units)
or rights linked to the value of Common Shares during such times as he or she is
considered to have “inside information” regarding the Company, (ii) the
requirements of any securities exchange, securities association, market system
or quotation system on which Common Shares are then traded or quoted, (iii) any
restrictions on transfer imposed by the Company’s certificate of incorporation
or bylaws, and (iv) any policy or procedure the Company has adopted with respect
to the trading of its securities, in each case as in effect on the date of the
intended transaction.

 

“Grantee” means the recipient of the Award named on the Grant Notice.

 

“Grant Notice” means the Notice of Performance-Vesting Restricted Share Unit
Award to which these Award Terms are attached.

 

“Plan” means the Activision Blizzard, Inc. 2014 Incentive Plan, as amended from
time to time.

 

“Restricted Share Units” means units subject to the Award, which represent the
conditional right to receive Common Shares in accordance with the Grant Notice
and these Award Terms, unless and until such units become vested or are
forfeited to the Company in accordance with the Grant Notice and these Award
Terms.

 

“Section 409A” means Section 409A of the Code and the guidance and regulations
promulgated thereunder.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended.

 

“Vested Shares” means the Common Shares to which the holder of the Restricted
Share Units becomes entitled upon vesting thereof in accordance with Section 2
or 3 hereof.

 

“U.S.” means the United States of America.

 

“Withholding Taxes” means any taxes, including, but not limited to, income tax,
social insurance (e.g., U.S. social security and Medicare), payroll tax, state
and local income taxes, fringe benefits tax, and payment on account, required or
permitted under any applicable law to be withheld from amounts otherwise payable
to Grantee.

 

(b)                                 Any capitalized term used but not otherwise
defined herein shall have the meaning ascribed to such term in the Plan.

 

A-2

--------------------------------------------------------------------------------



 

2.                                      Vesting.  Except as otherwise set forth
in these Award Terms, the Restricted Share Units shall vest in accordance with
the Vesting Schedule.  Each Restricted Share Unit, upon vesting thereof, shall
entitle the holder thereof to receive one Common Share (subject to adjustment
pursuant to Section 10 hereof).

 

3.                                      Termination of Employment.

 

(a)                                 Cause.  In the event that Grantee’s
employment is terminated by any entity in the Company Group for Cause, as of the
date of such termination of employment all Restricted Share Units shall cease to
vest and any outstanding Restricted Share Units and Vested Shares that have yet
to settle pursuant to Section 8 hereof, shall immediately be forfeited to the
Company without payment of consideration by the Company.

 

(b)                                 Other.  Unless the Committee determines
otherwise, in the event that Grantee’s employment is terminated for any reason
other than for Cause, as of the date of such termination of employment all
Restricted Share Units shall cease to vest and, with the exception of any Vested
Shares that have yet to settle pursuant to Section 8 hereof, shall immediately
be forfeited to the Company without payment of consideration by the Company.

 

4.                                      Tax Withholding.

 

(a)                                 Regardless of any action the Company or the
Employer takes with respect to any Withholding Taxes related to Grantee’s
participation in the Plan and legally applicable to Grantee, Grantee
acknowledges that the ultimate liability for all Withholding Taxes is and
remains Grantee’s responsibility and may exceed the amount, if any, actually
withheld by the Company or the Employer.  Grantee further acknowledges that the
Company and/or the Employer (A) make no representations or undertakings
regarding the treatment of any Withholding Taxes in connection with any aspect
of the Restricted Share Units, including, without limitation, the grant, vesting
or payment of the Award, the subsequent sale of Vested Shares acquired, and the
receipt of any dividends; and (B) do not commit to and are under no obligation
to structure the terms of the grant or any aspect of the Restricted Share Units
to reduce or eliminate Grantee’s liability for Withholding Taxes or achieve any
particular tax result.  Further, if Grantee is subject to tax in more than one
jurisdiction, Grantee acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Withholding Taxes in more than one jurisdiction.  The Company shall have no
obligation to deliver any Vested Shares unless and until all Withholding Taxes
contemplated by this Section 4 have been satisfied.

 

(b)                                 The Company shall determine the method or
methods Grantee may use to satisfy any Withholding Taxes resulting from the
vesting of any Restricted Share Units, the issuance or transfer of any Vested
Shares or otherwise in connection with the Award at the time such Withholding
Taxes become due, which may include any of the following: (i) by delivery to the
Company of a bank check or certified check or wire transfer of immediately
available funds; (ii) through the delivery of irrevocable written instructions,
in a form acceptable to the Company, that the Company withhold Vested Shares
otherwise then deliverable having a value equal to the aggregate amount of the
Withholding Taxes (valued in the same manner used in computing the amount of
such Withholding Taxes); (iii) arranging for the sale, on Grantee’s behalf, of
Vested

 

A-3

--------------------------------------------------------------------------------



 

Shares otherwise then deliverable to Grantee (valued in the same manner used in
computing the amount of such Withholding Taxes); or (iv) by any combination of
(i), (ii) or (iii) above.  Further, any entity in the Company Group shall have
the right to require Grantee to satisfy any Withholding Taxes contemplated by
this Section 4 by any of the aforementioned methods or by withholding from
Grantee’s wages or other cash compensation.

 

(c)                                  The Company Group may withhold or account
for Withholding Taxes contemplated by this Section 4 by reference to applicable
withholding rates, including minimum or maximum applicable statutory rates in
Grantee’s jurisdiction(s) of employment and/or residency, and if the Company
Group withholds more than the amount necessary to satisfy the liability, Grantee
may receive a refund of any over-withheld amount in cash and will have no
entitlement to the equivalent Shares.  If the obligation for Withholding Taxes
is satisfied by withholding in Shares, for tax purposes, Grantee will be deemed
to have been issued the full number of Vested Shares underlying the Restricted
Share Units, notwithstanding that a number of the Shares is held back solely for
the purpose of paying the Withholding Taxes.  No fractional Shares will be
withheld or issued pursuant to the settlement of the Restricted Share Units and
the Withholding Taxes thereunder.

 

5.                                      Deemed Agreement.  By accepting the
Award, Grantee is deemed to be bound by the terms and conditions set forth in
the Plan, the Grant Notice and these Award Terms.

 

6.                                      Reservation of Shares.  The Company
shall at all times reserve for issuance or delivery upon vesting of the
Restricted Share Units such number of Common Shares as shall be required for
issuance or delivery upon vesting thereof.

 

7.                                      Dividend Equivalents.  The holder of the
Restricted Share Units shall not be entitled to receive any payment,
payment-in-kind or any equivalent with regard to any cash or other dividends
that are declared and paid on Common Shares.

 

8.                                      Receipt and Delivery.  As soon as
administratively practicable (and, in any event, within 30 days) after any
Restricted Share Units vest, the Company shall (a) effect the issuance or
transfer of the resulting Vested Shares, (b) cause the issuance or transfer of
such Vested Shares to be evidenced on the books and records of the Company, and
(c) cause such Vested Shares to be delivered to a Company-Sponsored Equity
Account in the name of the person entitled to such Vested Shares (or, with the
Company’s consent, such other brokerage account as may be requested by such
person); provided, however, that, in the event such Vested Shares are subject to
a legend as set forth in Section 15 hereof, the Company shall instead cause a
certificate evidencing such Vested Shares and bearing such legend to be
delivered to the person entitled thereto.

 

9.                                      Committee Discretion.  Except as may
otherwise be provided in the Plan, the Committee shall have sole discretion to
(a) interpret any provision of the Plan, the Grant Notice and these Award Terms,
(b) make any determinations necessary or advisable for the administration of the
Plan and the Award, and (c) waive any conditions or rights of the Company under
the Award, the Grant Notice or these Award Terms.  Without intending to limit
the generality or effect of the foregoing, any decision or determination to be
made by the Committee pursuant to these Award Terms, including whether to grant
or withhold any consent, shall be

 

A-4

--------------------------------------------------------------------------------



 

made by the Committee in its sole and absolute discretion, subject only to the
terms of the Plan.  Subject to the terms of the Plan, the Committee may amend
the terms of the Award prospectively or retroactively; however, no such
amendment may materially and adversely affect the rights of Grantee taken as a
whole without Grantee’s consent.  Without intending to limit the generality or
effect of the foregoing, the Committee may amend the terms of the Award (i) in
recognition of unusual or nonrecurring events (including, without limitation,
events described in Section 10 hereof) affecting any entity in the Company Group
or any of the Company’s other affiliates or the financial statements of any
entity in the Company Group or any of the Company’s other affiliates, (ii) in
response to changes in applicable laws, regulations or accounting principles and
interpretations thereof, or (iii) to prevent the Award from becoming subject to
any adverse consequences under Section 409A.

 

10.                               Adjustments.  Notwithstanding anything to the
contrary contained herein, pursuant to Section 12 of the Plan, the Committee
will make or provide for such adjustments to the Award as are equitably required
to prevent dilution or enlargement of the rights of Grantee that otherwise would
result from (a) any stock dividend, extraordinary dividend, stock split,
combination of shares, recapitalization or other change in the capital structure
of the Company, (b) any change of control, merger, consolidation, spin-off,
split-off, spin-out, split-up, reorganization, partial or complete liquidation
or other distribution of assets, or issuance of rights or warrants to purchase
securities, or (c) any other corporate transaction or event having an effect
similar to any of the foregoing.  Moreover, in the event of any such transaction
or event, the Committee, in its discretion, may provide in substitution for the
Award such alternative consideration (including, without limitation, cash), if
any, as it may determine to be equitable in the circumstances and may require in
connection therewith the surrender of the Award.

 

11.                               Registration and Listing.  Notwithstanding
anything to the contrary contained herein, the Company shall not be obligated to
issue or transfer any Restricted Share Units or Vested Shares, and no Restricted
Share Units or Vested Shares may be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of or encumbered in any way, unless such
transaction is in compliance with all Exercise Rules and Regulations.  The
Company is under no obligation to register, qualify or list, or maintain the
registration, qualification or listing of, Restricted Share Units or Vested
Shares with the U.S. Securities and Exchange Commission, any state securities
commission or any securities exchange, securities association, market system or
quotation system to effect such compliance.  Grantee shall make such
representations and furnish such information as may be appropriate to permit the
Company, in light of the then existence or non-existence of an effective
registration statement under the Securities Act relating to Restricted Share
Units or Vested Shares, to issue or transfer Restricted Share Units or Vested
Shares in compliance with the provisions of that or any comparable federal
securities law and all applicable state securities laws.  The Company shall have
the right, but not the obligation, to register the issuance or transfer of
Restricted Share Units or Vested Shares or resale of Restricted Share Units or
Vested Shares under the Securities Act or any comparable federal securities law
or applicable state securities law.

 

12.                               Transferability.  Subject to the terms of the
Plan, and only with the Company’s consent, Grantee may transfer Restricted Share
Units for estate planning purposes or pursuant to a domestic relations order (or
a comparable order under applicable local law); provided, however, that any
transferee shall be bound by all of the terms and conditions of the Plan, the

 

A-5

--------------------------------------------------------------------------------



 

Grant Notice and these Award Terms and shall execute an agreement in form and
substance satisfactory to the Company in connection with such transfer; and
provided, further that Grantee will remain bound by the terms and conditions of
the Plan, the Grant Notice and these Award Terms.  Except as otherwise permitted
under the Plan or this Section 12, the Restricted Share Units shall not be
transferable by Grantee other than by will or the laws of descent and
distribution.

 

13.                               Compliance with Applicable Laws and
Regulations and Company Policies and Procedures.

 

(a)                                 Grantee is responsible for complying with
(i) any federal, state, and local tax, social insurance, national insurance
contributions, payroll tax, payment on account or other tax liabilities
applicable to Grantee in connection with the Award and (ii) all Exercise
Rules and Regulations.

 

(b)                                 The Award is subject to the terms and
conditions of any policy requiring or permitting the Company to recover any
gains realized by Grantee in connection with the Award, including, without
limitation, the Policy on Recoupment of Performance-Based Compensation Related
to Certain Financial Restatements.

 

(c)                                  [If and when Grantee is an “executive
officer” of the Company within the meaning of the Executive Stock Ownership
Guidelines, the Award will be subject to the terms and conditions of the
Executive Stock Ownership Guidelines and the limitations contained therein on
the ability of Grantee to transfer any Vested Shares.]

 

14.                               Section 409A.

 

(a)                                 Payments contemplated with respect to the
Award are intended to comply with Section 409A, and all provisions of the Plan,
the Grant Notice and these Award Terms shall be construed and interpreted in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A.  Notwithstanding the foregoing, (i) nothing in the Plan, the Grant
Notice and these Award Terms shall guarantee that the Award is not subject to
taxes or penalties under Section 409A and (ii) if any provision of the Plan, the
Grant Notice or these Award Terms would, in the reasonable, good faith judgment
of the Company, result or likely result in the imposition on Grantee or any
other person of taxes, interest or penalties under Section 409A, the Committee
may, in its sole discretion, modify the terms of the Plan, the Grant Notice or
these Award Terms, without the consent of Grantee, in the manner that the
Committee may reasonably and in good faith determine to be necessary or
advisable to avoid the imposition of such taxes, interest or penalties;
provided, however, that this Section 14 does not create an obligation on the
part of the Committee or the Company to make any such modification, and in no
event shall the Company be liable for the payment of or gross up in connection
with any taxes, interest or penalties owed by Grantee pursuant to Section 409A.

 

(b)                                 Neither Grantee nor any of Grantee’s
creditors or beneficiaries shall have the right to subject any deferred
compensation (within the meaning of Section 409A) payable with respect to the
Award to any anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment.  Except as permitted under Section 409A,
any deferred

 

A-6

--------------------------------------------------------------------------------



 

compensation (within the meaning of Section 409A) payable to Grantee or for
Grantee’s benefit with respect to the Award may not be reduced by, or offset
against, any amount owing by Grantee to the Company.

 

(c)                                  Notwithstanding anything to the contrary
contained herein, if (i) the Committee determines in good faith that the
Restricted Share Units do not qualify for the “short-term deferral exception”
under Section 409A, (ii) Grantee is a “specified employee” (as defined in
Section 409A) and (iii) a delay in the issuance or transfer of Vested Shares to
Grantee or his or her estate or beneficiaries hereunder by reason of Grantee’s
“separation from service” (as defined in Section 409A) with any entity in the
Company Group is required to avoid tax penalties under Section 409A but is not
already provided for by this Award, the Company shall cause the issuance or
transfer of such Vested Shares to Grantee or Grantee’s estate or beneficiary
upon the earlier of (A) the date that is the first business day following the
date that is six months after the date of Grantee’s separation from service and
(B) Grantee’s death.

 

15.                               Legend.  The Company may, if determined by it
based on the advice of counsel to be appropriate, cause any certificate
evidencing Vested Shares to bear a legend substantially as follows:

 

“THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED FOR SALE, SOLD OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE ‘ACT’), OR PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE ACT.”

 

16.                               No Right to Employment.  Nothing contained in
the Grant Notice or these Award Terms shall create a right to employment with
the Employer or any other entity in the Company Group and shall not interfere
with the ability of the Employer to retire, request the resignation of or
terminate Grantee’s employment or service relationship at any time.

 

17.                               No Rights as Stockholder.  No holder of
Restricted Share Units shall, by virtue of the Grant Notice or these Award
Terms, be entitled to any right of a stockholder of the Company, either at law
or in equity, and the rights of any such holder are limited to those expressed,
and are not enforceable against the Company except to the extent set forth in
the Plan, the Grant Notice or these Award Terms.

 

18.                               Severability.  In the event that one or more
of the provisions of these Award Terms shall be invalidated for any reason by a
court of competent jurisdiction, any provision so invalidated shall be deemed to
be separable from the other provisions hereof, and the remaining provisions
hereof shall continue to be valid and fully enforceable.

 

19.                               Venue and Governing Law.

 

(a)                                 For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
the grant of the Restricted Share Units or these Award Terms, the parties submit
and consent to the exclusive jurisdiction of the State of

 

A-7

--------------------------------------------------------------------------------



 

California and agree that such litigation shall be conducted only in the courts
of Los Angeles County, California or the federal courts of the U.S. for the
Central District of California and no other courts, regardless of where the
grant of the Restricted Share Units is made and/or to be performed.

 

(b)                                 To the extent that U.S. federal law does not
otherwise control, the validity, interpretation, performance and enforcement of
the Grant Notice and these Award Terms shall be governed by the laws of the
State of Delaware, without giving effect to principles of conflicts of laws
thereof.

 

20.                               Successors and Assigns.  The provisions of the
Grant Notice and these Award Terms shall be binding upon and inure to the
benefit of the Company, its successors and assigns, and Grantee and, to the
extent applicable, Grantee’s permitted assigns under Section 12 hereof and
Grantee’s estate or beneficiaries as determined by will or the laws of descent
and distribution.

 

21.                               Delivery of Notices and Other Documents.

 

(a)                                 Any notice or other document which Grantee
may be required or permitted to deliver to the Company pursuant to or in
connection with the Grant Notice or these Award Terms shall be in writing, and
may be delivered personally or by mail, postage prepaid, or overnight courier,
addressed to the Company, at its office at 3100 Ocean Park Boulevard, Santa
Monica, California 90405, U.S.A. Attn: Stock Plan Administration, or such other
address as the Company by notice to Grantee may designate in writing from time
to time.  Notices shall be effective upon delivery.

 

(b)                                 Any notice or other document which the
Company may be required or permitted to deliver to Grantee pursuant to or in
connection with the Grant Notice or these Award Terms shall be in writing, and
may be delivered personally or by mail, postage prepaid, or overnight courier,
addressed to Grantee at the address shown on any employment agreement, service
contract or offer letter between Grantee and any entity in the Company Group in
effect at the time, or such other address as Grantee by notice to the Company
may designate in writing from time to time.  The Company may also, in its sole
discretion, deliver any such document to Grantee electronically via an e-mail to
Grantee at his or her Company-provided email address or through a notice
delivered to such e-mail address that such document is available on a website
established and maintained on behalf of the Company or a third party designated
by the Company, including, without limitation, the Equity Account
Administrator.  Notices shall be effective upon delivery.

 

22.                               Conflict with Plan.  In the event of any
conflict between the terms the Grant Notice or these Award Terms and the terms
of the Plan, the terms of the Plan shall control.

 

23.                               Appendix.  Notwithstanding anything to the
contrary contained herein, the Restricted Share Units shall be subject to any
special terms and conditions set forth in the Appendix for Grantee’s country of
work and/or residence, both of which constitute a part of these Award Terms. 
Moreover, if Grantee relocates his or her work and/or residence to one of the
countries included in the Appendix, the special terms and conditions for such
country will

 

A-8

--------------------------------------------------------------------------------



 

apply to Grantee, to the extent the Company determines that the application of
such terms and conditions is necessary or advisable in order to comply with
applicable local law or facilitate the administration of the Plan.

 

24.                               Imposition of Other Requirements.  The Company
reserves the right to impose other requirements on Grantee’s participation in
the Plan, on the Restricted Share Units and on any Common Shares acquired under
the Plan, to the extent the Company determines it is necessary or advisable in
order to comply with applicable local law or facilitate the administration of
the Plan, and to require Grantee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

 

25.                               Waiver.  Grantee acknowledges that a waiver by
the Company of a breach of any provision of these Award Terms shall not operate
or be construed as a waiver of any other provision of these Award Terms, or of
any subsequent breach by Grantee or any other grantee of an equity award from
the Company.

 

A-9

--------------------------------------------------------------------------------

 

EXHIBIT B

 

APPENDIX

 

TO

 

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

 

PERFORMANCE-VESTING RESTRICTED SHARE UNIT AWARD TERMS

 

ADDITIONAL TERMS AND CONDITIONS BY COUNTRY

 

Capitalized terms used but not defined herein shall have the meanings given to
such terms in the Plan or the Award Terms, as the case may be.

 

TERMS AND CONDITIONS

 

This Appendix includes special terms and conditions applicable to Grantees who
work and/or reside in the countries covered by the Appendix.  These terms and
conditions are in addition to or, if so indicated, in place of, the terms and
conditions set forth in the Award Terms.

 

If Grantee is a citizen or resident of a country other than the one in which he
or she is currently residing and/or working, transferred or transfers employment
and/or residency after the Restricted Share Units were granted or is considered
a resident of another country for local law purposes (i.e., Grantee is a “mobile
employee”), the Company shall have the sole discretion to determine to what
extent the special terms and conditions shall apply to Grantee.

 

NOTIFICATIONS

 

This Appendix also includes notifications relating to exchange control and other
issues of which Grantee should be aware with respect to his or her participation
in the Plan.  The information is based on the exchange control, securities and
other laws in effect in the countries to which this Appendix refers as of
October 2018.  Such laws are often complex and change frequently.  As a result,
the Company strongly recommends that Grantee not rely on the notifications
herein as the only source of information relating to the consequences of
participation in the Plan because the information may be out of date at the time
Grantee vests in the Restricted Share Units or Vested Shares acquired under the
Plan are sold.

 

In addition, the notifications are general in nature and may not apply to the
particular situation of Grantee, and the Company is not in a position to assure
Grantee of any particular result.  Accordingly, Grantee should seek appropriate
professional advice as to how the relevant laws in his or her country may apply
to his or her situation.  Finally, if Grantee is a mobile employee, the
information contained herein may not be applicable to Grantee in the same
manner.

 

B-1

--------------------------------------------------------------------------------



 

GENERAL PROVISIONS APPLICABLE TO ALL GRANTEES WHO WORK AND/OR RESIDE OUTSIDE THE
U.S.

 

Nature of Grant.  By accepting the Award, Grantee acknowledges, understands, and
agrees that:

 

(1)               the Plan is established voluntarily by the Company, it is
discretionary in nature, and it may be modified, amended, suspended or
terminated by the Company at any time, unless otherwise provided in the Plan
and/or these Award Terms;

 

(2)               the grant of the Restricted Share Units is exceptional,
voluntary and occasional and does not create any contractual or other right to
receive future grants of rights to receive Common Shares, or benefits in lieu of
rights to receive Common Shares, even if rights to receive Common Shares have
been granted in the past;

 

(3)               all decisions with respect to future grants of rights to
receive Common Shares, if any, will be at the sole discretion of the Company;

 

(4)               Grantee’s participation in the Plan is voluntary;

 

(5)               the grant of the Restricted Share Units and any Common Shares
underlying the Restricted Share Units, and the income in respect of and the
value of the same, are extraordinary items that do not constitute compensation
of any kind for services of any kind rendered to the Company or the Employer,
and are outside the scope of the employment agreement or service contract
between Grantee and the Company, the Employer or any other entity in the Company
Group, if any;

 

(6)               the Restricted Share Units and any Common Shares underlying
the Restricted Share Units, and the income in respect of and the value of the
same, are not intended to replace any pension rights or compensation;

 

(7)               the Restricted Share Units and any Common Shares underlying
the Restricted Share Units, and the income in respect of and the value of the
same, are not part of normal or expected compensation or salary for any purpose,
including, without limitation, the calculation of any severance, resignation,
termination, redundancy, dismissal, end of service payment, bonus, long-service
award, leave-related payment, holiday pay, pension or retirement or welfare
benefit or similar payments;

 

(8)               the Restricted Share Unit grant and Grantee’s participation in
the Plan will not be interpreted to form an employment or service contract or
relationship with the Company and, furthermore, the Restricted Share Unit grant
will not be interpreted to form an employment agreement or service contract or
relationship with any other company in the Company Group;

 

(9)               the future value of the underlying Common Shares is unknown
and cannot be predicted with certainty;

 

B-2

--------------------------------------------------------------------------------



 

(10)        unless otherwise agreed with the Company, the Restricted Share Units
and the Common Shares subject to the Restricted Share Units, and the income and
value of same, are not granted as consideration for, or in connection with, the
service Grantee may provide as a director of any entity of Company Group;

 

(11)        no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Share Units resulting from termination of Grantee’s
continuous service with the Company or the Employer (for any reason whatsoever
and whether or not later found to be invalid or in breach of employment laws in
the jurisdiction in which Grantee is employed or the terms of the employment
agreement or service contract between Grantee and the Company, the Employer or
any other entity in the Company Group, if any);

 

(12)        unless the Committee determines otherwise, in the event of the
termination of Grantee’s continuous service (for any reason whatsoever and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction in which Grantee is employed or the terms of the employment
agreement or service contract between Grantee and the Company, the Employer or
any other entity in the Company Group, if any), Grantee’s right to receive or
vest in the Restricted Share Units under the Plan, if any, will terminate
effective as of the date that Grantee is no longer actively employed and will
not be extended by any notice period mandated under local law (e.g., active
employment would not include a period of “garden leave” or similar period
pursuant to local law); the Committee shall have the exclusive discretion to
determine when Grantee is no longer actively employed for purposes of Grantee’s
Restricted Share Unit grant (including whether Grantee may still be considered
actively employed while on a leave of absence);

 

(13)        the Company is not providing any tax, legal or financial advice, nor
is the Company making any recommendations regarding Grantee’s participation in
the Plan, or Grantee’s acquisition or sale of the underlying Common Shares;

 

(14)        Grantee should consult with Grantee’s own personal tax, legal and
financial advisors regarding Grantee’s participation in the Plan before taking
any action related to the Plan;

 

(15)        unless otherwise provided in the Plan or by the Company in its
discretion, the Restricted Share Units and the benefits evidenced by these Award
Terms do not create any entitlement to have the Restricted Share Units or any
such benefits transferred to, or assumed by, another company, nor be exchanged,
cashed out or substituted for, in connection with any corporate transaction
affecting the Common Shares; and

 

(16)        neither the Company, the Employer nor any other entity in the
Company Group shall be liable for any foreign exchange rate fluctuation between
Grantee’s local currency and the United States Dollar that may affect the value
of the Restricted Share Units or of any amounts due to Grantee pursuant to the
settlement of the Restricted Share Units or the subsequent sale of any Common
Shares acquired upon settlement.

 

Foreign Asset/Account Reporting Requirements.  Grantee acknowledges that there
may be certain foreign asset and/or account reporting requirements which may
affect Grantee’s ability to

 

B-3

--------------------------------------------------------------------------------



 

acquire or hold Common Shares acquired under the Plan or cash received from
participating in the Plan (including from any dividends paid on Common Shares
acquired under the Plan) in a brokerage or bank account outside Grantee’s
country of work and/or residence.  Grantee may be required to report such
accounts, assets or transactions to the tax or other authorities in his or her
country.  Grantee also may be required to repatriate sale proceeds or other
funds received as a result of Grantee participation in the Plan to his or her
country through a designated bank or broker within a certain time after
receipt.  Grantee acknowledges that it is his or her responsibility to be
compliant with such regulations, and Grantee is advised to consult his or her
personal legal advisor for any details.

 

Language.  Grantee acknowledges that he or she is sufficiently proficient in
English, or has consulted with an advisor who is sufficiently proficient in
English, to understand the terms and conditions of these Award Terms. 
Furthermore, if the Grant Notice, these Award Terms or any other document
related to the Plan has been translated into a language other than English and
the meaning of the translated version is different than the English version
then, by accepting the Award, Grantee acknowledges that the English version will
control.

 

DATA PRIVACY INFORMATION AND CONSENT

 

The following provision applies to Grantees who work and/or reside outside the
European Union/European Economic Area.

 

Data Collection and Usage.  Grantee hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of Grantee’s
personal data as described in the Grant Notice and these Award Terms by and
among, as applicable, the Employer or any other entity in the Company Group for
the exclusive purpose of implementing, administering and managing Grantee’s
participation in the Plan.

 

Data Processing.  Grantee understands that the Company and the Employer may hold
certain personal information about Grantee, including, without limitation,
Grantee’s name, home address, email address and telephone number, date of birth,
social insurance, passport or other identification number, salary, nationality,
job title, any directorships held in any entity in the Company Group, any Common
Shares owned, details of all Restricted Share Units or any other entitlement to
the Common Shares or equivalent benefits awarded, canceled, purchased,
exercised, vested, unvested or outstanding in Grantee’s favor (the “Data”), for
the purpose of implementing, administering and managing the Plan.

 

Stock Plan Administration, Data Transfer, Retention and Data Subject Rights. 
Grantee understands that the Data will be transferred to the Equity Account
Administrator, which is assisting the Company with the implementation,
administration and management of the Plan.  Grantee understands that the
recipients of the Data may be located in Grantee’s country of work and/or
residence, or elsewhere, and that any recipient’s country may have different
data privacy laws and protections than Grantee’s country of work and/or
residence.  Grantee understands that Grantee may request a list with the names
and addresses of any potential recipients of the Data by contacting Grantee’s
local human resources representative.  Grantee authorizes the Company, the
Equity Account Administrator and any other possible recipients which may assist
the Company (presently or in the future) with implementing, administering and
managing the Plan to

 

B-4

--------------------------------------------------------------------------------



 

receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purpose of implementing, administering and managing Grantee’s
participation in the Plan.  Grantee understands that the Data will be held only
as long as is necessary to implement, administer and manage Grantee’s
participation in the Plan.  Grantee understands that Grantee may, at any time,
view Data, request additional information about the storage and processing of
the Data, require any necessary amendments to the Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing Grantee’s
local human resources representative.  Further, Grantee understands that he or
she is providing the consents herein on a purely voluntary basis.  If Grantee
does not consent, or if Grantee later seeks to revoke his or her consent, his or
her employment status or service with the Employer will not be affected; the
only consequence of refusing or withdrawing Grantee’s consent is that the
Company would not be able to grant Restricted Share Units or other equity awards
to Grantee or administer or maintain such awards.  Therefore, Grantee
understands that refusal or withdrawal of consent may affect Grantee’s ability
to participate in the Plan.  For more information on the consequences of
Grantee’s refusal to consent or withdrawal of consent, Grantee understands that
Grantee may contact Grantee’s local human resources representative.

 

The following provision applies to Grantees who work and/or reside in the
European Union/European Economic Area.

 

Data Collection and Usage.  Pursuant to applicable data protection laws, Grantee
is hereby notified that the Company collects, processes, uses and transfers
certain personally-identifiable information about Grantee for the exclusive
legitimate purpose of granting Restricted Share Units and implementing,
administering and managing Grantee’s participation in the Plan.  Specifics of
the data processing are described below.

 

Controller.  The Company is the controller responsible for the processing of
Grantee’s personal data in connection with the Plan.

 

Personal Data Subject to Processing.  The Company collects, processes and uses
the following types of personal data about Grantee: name, home address and
telephone number, email address, date of birth, social insurance, passport
number or other identification number, salary, nationality, job title, any
shares of stock or directorships held in any entity in the Company Group,
details of all Restricted Share Units or any other entitlement to Common Shares
awarded, canceled, settled, vested, unvested or outstanding in Grantee’s favor,
which the Company receives from Grantee or the Employer (“Personal Data”).

 

Purposes and Legal Bases of Processing.  The Company processes the Personal Data
for the purpose of performing its contractual obligations under the Award Terms,
granting Restricted Share Units, implementing, administering and managing
Grantee’s participation in the Plan and facilitating compliance with applicable
tax and securities law.  The legal basis for the processing of the Personal Data
by the Company and the third-party service providers described below is the
necessity of the data processing for the Company to perform its contractual
obligations under the Award Terms and for the Company’s legitimate business
interests of managing the Plan and generally administering employee equity
awards.

 

B-5

--------------------------------------------------------------------------------



 

Stock Plan Administration Service Providers.  The Company transfers Personal
Data to the Equity Account Administrator, an independent stock plan
administrator with operations, relevant to the Company, in the United States,
which assists the Company with the implementation, administration and management
of the Plan.  In the future, the Company may select a different service provider
and may share Personal Data with such service providers.  Grantee will be asked
to agree on separate terms and data processing practices with the service
provider, which is a condition of Grantee’s ability to participate in the Plan. 
Grantee’s Personal Data will only be accessible by those individuals requiring
access to it for purposes of implementing, administering and operating Grantee’s
participation in the Plan.  Grantee understands that Grantee may request a list
with the names and addresses of any potential recipients of Personal Data by
contacting Grantee’s local human resources representative.

 

International Data Transfers.  The Company and its service providers, including,
without limitation, the Equity Account Administrator, operate, relevant to the
Company, in the United States, which means that it will be necessary for
Personal Data to be transferred to, and processed in, the United States. 
Grantee understands and acknowledges that the United States is not subject to an
unlimited adequacy finding by the European Commission and that Grantee’s
Personal Data may not have an equivalent level of protection as compared to
Grantee’s country of work and/or residence.  To provide appropriate safeguards
for the protection of Grantee’s Personal Data, the Personal Data is transferred
to the Company based on data transfer and processing agreements implementing the
EU Standard Contractual Clauses.  Grantee may request a copy of the safeguards
used to protect his or her Personal Data by contacting the Company at:
employeeprivacy@activision.com.

 

Data Retention.  The Company will use the Personal Data only as long as
necessary to implement, administer and manage Grantee’s participation in the
Plan, or as required to comply with legal or regulatory obligations, including
tax and securities laws.  When the Company no longer needs the Personal Data,
the Company will remove it from its systems.  If the Company keeps data longer,
it would be to satisfy legal or regulatory obligations and the Company’s legal
basis would be relevant laws or regulations.

 

Data Subject Rights.  To the extent provided by law, Grantee has the right to
(i) inquire whether and what kind of Personal Data the Company holds about
Grantee and how it is processed, and to access or request copies of such
Personal Data, (ii) request the correction or supplementation of Personal Data
that is inaccurate, incomplete or out-of-date in light of the purposes
underlying the processing, (iii) obtain the erasure of Personal Data no longer
necessary for the purposes underlying the processing or processed in
non-compliance with applicable legal requirements, (iv) request the Company to
restrict the processing of Personal Data in certain situations where Grantee
feels its processing is inappropriate, (v) object, in certain circumstances, to
the processing of Personal Data for legitimate interests, (vi) request
portability of Personal Data that Grantee has actively or passively provided to
the Company, where the processing of such Personal Data is based on consent or a
contractual agreement with Grantee and is carried out by automated means, or
(vii) lodge a complaint with the competent local data protection authority.  To
receive additional information regarding Grantee’s rights, raise any other
questions regarding the practices described in the Award Terms or to exercise
his or her rights, Grantee should contact the Company at:
employeeprivacy@activision.com.

 

B-6

--------------------------------------------------------------------------------



 

Contractual Requirement.  Grantee’s provision of Personal Data and its
processing as described above is a contractual requirement and a condition to
Grantee’s ability to participate in the Plan.  Grantee understands that, as a
consequence of Grantee’s refusing to provide Personal Data, the Company may not
be able to allow Grantee to participate in the Plan, grant Restricted Share
Units to Grantee or administer or maintain such Restricted Share Units. 
However, Grantee’s participation in the Plan and his or her acceptance of the
Award Terms are purely voluntary.  While Grantee will not receive Restricted
Share Units if he or she decides against participating in the Plan or providing
Personal Data as described above, Grantee’s career and salary will not be
affected in any way.  For more information on the consequences of the refusal to
provide Personal Data, Grantee may contact the Company at:
employeeprivacy@activision.com.

 

B-7

--------------------------------------------------------------------------------



 

APPENDIX FOR ARGENTINA

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD TERMS

 

NOTIFICATIONS

 

Securities Law Notification.  The Restricted Share Units and the Common Shares
acquired upon vesting are offered as a private transaction.  This offering is
not subject to supervision by any Argentine governmental authority.

 

Exchange Control Notification.  Grantee is solely responsible for complying with
the exchange control rules that may apply in connection with Grantee’s
participation in the Plan and/or transfer of proceeds into Argentina.  Prior to
transferring proceeds into Argentina, Grantee should consult his or her local
bank and/or exchange control advisor to confirm the exchange control rules and
required documentation.

 

Foreign Asset/Account Reporting Notification.  Grantee must report holdings of
any equity interest in a foreign company (e.g., Common Shares acquired under the
Plan) on his or her annual tax return each year.

 

B-8

--------------------------------------------------------------------------------



 

APPENDIX FOR AUSTRALIA

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD TERMS

 

NOTIFICATIONS

 

Australia Offer Document.  The grant of Restricted Share Units under the Plan is
intended to comply with the provisions of the Corporations Act 2001, ASIC
Regulatory Guide 49 and ASIC Class Order CO 14/1000.  Additional details are set
forth in the Australia Offer Document, which is provided with the Award Terms.

 

Tax Information.  The Plan is a plan to which subdivision 83A-C of the Income
Tax Assessment Act 1997 (Cth) applies (subject to conditions therein).

 

B-9

--------------------------------------------------------------------------------



 

APPENDIX FOR BELGIUM

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD TERMS

 

NOTIFICATIONS

 

Foreign Asset/Account Reporting Notification.  Belgian residents are required to
report any securities (e.g., Common Shares) held, or bank accounts opened or
maintained, outside Belgium on their annual tax returns.  Belgian residents are
also required to complete a separate report providing the National Bank of
Belgium with details regarding any such account, including the account number,
the name of the bank in which such is held and the country in which such account
is located.  The forms to complete the report are available on the website of
the National Bank of Belgium.

 

Stock Exchange Tax Notification.  From January 1, 2017, a stock exchange tax
applies to transactions executed by a Belgian resident through a non-Belgian
financial intermediary, such as a U.S. broker.  The stock exchange tax likely
will apply when Common Shares acquired under the Plan are sold.  Belgian
residents should consult with a personal tax or financial advisor for additional
details on their obligations with respect to the stock exchange tax.

 

Brokerage Account Tax Notification.  A brokerage account tax applies to Belgian
residents if the average annual value of securities (including Common Shares
acquired under the Plan) held in a brokerage account exceeds certain
thresholds.  Belgian residents should consult with a personal tax or financial
advisor for additional details on their obligations with respect to the
brokerage account tax.

 

B-10

--------------------------------------------------------------------------------

 

APPENDIX FOR BRAZIL

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD TERMS

 

TERMS AND CONDITIONS

 

Compliance with Law.  By accepting the Restricted Share Units, Grantee
acknowledges that he or she agrees to comply with applicable Brazilian laws and
to pay any and all applicable taxes associated with Grantee’s participation in
the Plan.

 

Nature of Company Restricted Share Unit Grants.  By accepting the Restricted
Share Units, Grantee agrees that (1) he or she is making an investment decision,
(2) the Common Shares will be issued to Grantee only if the vesting conditions
are met and any necessary services are rendered by Grantee over the vesting
period and (3) the value of the underlying Common Shares is not fixed and may
increase or decrease in value over time without compensation to Grantee.

 

NOTIFICATIONS

 

Exchange Control Notification.  If Grantee is resident or domiciled in Brazil,
he or she will be required to submit a declaration of assets and rights held
outside of Brazil to the Central Bank of Brazil if the aggregate value of such
assets and rights equals or exceeds US$100,000.  Assets and rights that must be
reported include the Common Shares.

 

Tax on Financial Transaction (IOF).  Payments to foreign countries (including
the payment of the exercise price) and repatriation of funds into Brazil and the
conversion between BRL and US$ associated with such fund transfers may be
subject to the Tax on Financial Transactions.  It is Grantee’s responsibility to
comply with any applicable Tax on Financial Transactions arising from Grantee’s
participation in the Plan.  Grantee should consult with his or her personal tax
advisor for additional details.

 

B-11

--------------------------------------------------------------------------------



 

APPENDIX FOR CANADA

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD TERMS

 

TERMS AND CONDITIONS

 

Restricted Share Units Payable Only in Common Shares.  The grant of Restricted
Share Units does not provide any right for Grantee to receive a cash payment,
and the Restricted Share Units are payable in Common Shares only.

 

Termination of Employment.  Notwithstanding anything to the contrary in
Section 3(b) of the Award Terms, unless the Committee determines otherwise, in
the event of the termination of Grantee’s continuous service (for any reason
whatsoever, and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction in which Grantee is employed or the terms of
Grantee’s employment agreement or service contract, if any), Grantee’s right to
receive or vest in the Restricted Share Units under the Plan, if any, will
terminate as of the date is the earliest of: (1) the date Grantee’s employment
or service with the Company Group is terminated, (2) the date Grantee receives
notice of termination of employment or service from the Employer or any other
entity in the Company Group, and (3) the date Grantee is no longer actively
employed or rendering services to the Company Group, regardless of any notice
period or period of pay in lieu of such notice required under local law
(including, but not limited to, statutory law, regulatory law and/or common
law); the Committee shall have the exclusive discretion to determine
when Grantee is no longer actively employed for purposes of the Restricted Share
Units (including whether Grantee may still be considered actively employed while
on a leave of absence).

 

The following provisions will apply to Grantees who are residents of Quebec:

 

Language Acknowledgment.  The parties acknowledge that it is their express wish
that the Award Terms, including this Appendix, as well as all documents,
notices, and legal proceedings entered into, given or instituted pursuant hereto
or relating directly or indirectly hereto, be drawn up in English.

 

Consentement relatif à la langue utilisée: Les parties reconnaissent avoir exigé
la rédaction en anglais de cette annexe, la convention afférente, ainsi que de
tous documents, avis donnés et procédures judiciaires exécutés, donnés ou
intentés en vertu de, ou liés directement ou indirectement aux présentes.

 

Data Privacy Notice and Consent.  This provision supplements the “Data Privacy
Information and Consent for Grantees outside the European Union/European
Economic Area” Section of the Appendix:

 

B-12

--------------------------------------------------------------------------------



 

Grantee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan. 
Grantee further authorizes the Company Group, Equity Account Administrator and
any other broker(s) designated by the Company to disclose and discuss the Plan
with their respective advisors.  Grantee further authorizes the Company Group to
record such information and to keep such information Grantee’s employee file.

 

NOTIFICATIONS

 

Securities Law Notification.  Grantee is permitted to sell Common Shares
acquired under the Plan through the Equity Account Administrator, provided that
the resale of Common Shares acquired under the Plan takes place outside of
Canada through the facilities of a stock exchange on which the Common Shares are
listed.  The Common Shares are currently listed on the Nasdaq.

 

Foreign Asset/Account Reporting Notification.  Foreign specified property held
by Canadian residents must be reported annually on Form T1135 (Foreign Income
Verification Statement) if the total value of such foreign specified property
exceeds C$100,000 at any time during the year.  Foreign specified property
includes Common Shares acquired under the Plan and may include the Restricted
Share Units.  The Restricted Share Units must be reported—generally at a nil
cost—if the C$100,000 cost threshold is exceeded because of other foreign
specified property Grantee holds.  If Common Shares are acquired, their cost
generally is the adjusted cost base (“ACB”) of the Common Shares.  The ACB would
normally equal the fair market value of the Common Shares at vesting, but if
Grantee owns other shares of the Company’s common stock, this ACB may have to be
averaged with the ACB of those other shares.  If due, the form must be filed by
April 30th of the following year. Grantee should speak with a personal tax
advisor to determine the scope of foreign property that must be considered for
purposes of this requirement.

 

B-13

--------------------------------------------------------------------------------



 

APPENDIX FOR CHINA

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD TERMS

 

Exchange Control Notification.  Grantee understands, acknowledges and agrees
that certain exchange control restrictions may apply to Grantee’s participation
in the Plan, including to the remittance of funds into China of any sale
proceeds or dividends paid on Common Shares acquired under the Plan.  Grantee
understands that it is his or her sole responsibility to comply with applicable
exchange control restrictions in China.

 

B-14

--------------------------------------------------------------------------------



 

APPENDIX FOR DENMARK

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD TERMS

 

TERMS AND CONDITIONS

 

Nature of Grant.  This provision supplements the “Nature of Grant” Section of
the Appendix:

 

By participating in the Plan, Grantee acknowledges that he or she understands
and agrees that the grant of the Restricted Share Units relates to future
services to be performed and is not a bonus or compensation for past services.

 

NOTIFICATIONS

 

Exchange Control Notification.  The establishment of an account holding Common
Shares or an account holding cash outside Denmark must be reported to the Danish
Tax Administration.  The form which should be used in this respect may be
obtained from a local bank.  (Please note that these obligations are separate
from and in addition to the securities/tax reporting obligations described
below.)

 

Securities/Foreign Asset/Account Reporting Notification.  Grantee must complete
a “Form V” form in connection with the deposit of any securities (including
Common Shares acquired under the Plan) into a bank or brokerage account outside
of Denmark.  The form is available at the website of the Danish Tax
Authorities.  In connection with filing the Form V with the Danish Tax
Authorities, the broker or bank where the securities are deposited (the
“depositary”) may sign a statement according to which the depositary undertakes
an obligation, without further request each year, to forward information
concerning the Common Shares on an annual basis to the Danish Tax Authorities. 
However, if the depositary will not agree to sign such a statement, Grantee is
personally responsible for submitting the required information as an attachment
to his or her annual tax return.

 

It is only necessary to submit a Form V form the first time securities are
deposited with a specific depositary outside of Denmark.  However, if the
securities are transferred to a different depositary or if Grantee begins using
a new depositary, a new Form V is required.

 

Generally, the Form V must be submitted by the depositary no later than
February 1 of the year following the calendar year to which the information
relates.  However, if Grantee is responsible for submitting this information,
Grantee must submit the required information as an attachment to his or her
annual tax return, whenever that is due.

 

In addition, if Grantee holds Common Shares or cash in an account outside
Denmark, he or she is also required to report the existence of such an account
to the Danish Tax by completing a “Form K” form and submitting it to the Danish
Tax Authorities following the opening of the

 

B-15

--------------------------------------------------------------------------------



 

account.  The form is available at the website of the Danish Tax Authorities.  A
separate form must be submitted for each account held outside of Denmark that
holds Common Shares or cash which are taxable in Denmark.  The Form K
requirement is in addition to the Form V requirement discussed above.  Grantee
should consult with his or her personal legal advisor to ensure compliance with
the applicable requirements.

 

B-16

--------------------------------------------------------------------------------



 

APPENDIX FOR FINLAND

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD TERMS

 

There are no country-specific provisions.

 

B-17

--------------------------------------------------------------------------------



 

APPENDIX FOR FRANCE

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD TERMS

 

TERMS AND CONDITIONS

 

Language Consent.  By accepting the Award, Grantee confirms that he or she has
read and understood the documents relating to the Restricted Share Units (the
Grant Notice, the Plan, and the Award Terms, including this Appendix) which were
provided in the English language.  Grantee accepts the terms of these documents
accordingly.

 

Consentement relatif à la langue utilisée: En acceptant l’Attribution, le
Bénéficiaire confirme qu’il ou qu’elle a lu et compris les documents afférents
aux Attributions Gratuites d’Actions (la Notification d’Attribution, le Plan et
les Termes de l’Attribution, ainsi que la présente Annexe) qui sont produits en
langue anglaise. Le Bénéficiaire accepte les termes de ces documents en
connaissance de cause.

 

NOTIFICATIONS

 

Foreign Asset/Account Reporting Notification.  If Grantee retains Common Shares
acquired under the Plan outside of France or maintains a foreign bank account,
Grantee is required to report such to the French tax authorities when filing his
or her annual tax return.  Further, French residents with foreign account
balances exceeding €1,000,000 may have additional monthly reporting obligations.

 

B-18

--------------------------------------------------------------------------------



 

APPENDIX FOR GERMANY

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD TERMS

 

NOTIFICATIONS

 

Exchange Control Notification.  Cross-border payments in excess of €12,500 must
be reported monthly to the German Federal Bank. No report is required for
payments less than €12,500.  In case of payments in connection with securities
(including proceeds realized upon the sale of Common Shares), the report must be
made by the 5th day of the month following the month in which the payment was
received.  Effective from September 2013, the report must be filed
electronically.  The form of report (“Allgemeine Meldeportal Statistik”) can be
accessed via the Bundesbank’s website (www.bundesbank.de) and is available in
both German and English.  Grantee is responsible for satisfying the reporting
obligation.

 

B-19

--------------------------------------------------------------------------------



 

APPENDIX FOR HONG KONG

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD TERMS

 

TERMS AND CONDITIONS

 

Restricted Share Units Payable Only in Common Shares.  The grant of Restricted
Share Units does not provide any right for Grantee to receive a cash payment,
and the Restricted Share Units are payable in Common Shares only.

 

Sale of Shares.  In the event the Restricted Share Units vest within six months
of the Date of Grant, Grantee agrees that he or she will not offer to the
public, or otherwise dispose of, the Shares acquired prior to the six-month
anniversary of the Date of Grant.  Any Common Shares acquired under the Plan are
accepted as a personal investment.

 

NOTIFICATIONS

 

Securities Warning:  The contents of this document have not been reviewed by any
regulatory authority in Hong Kong.  Grantee is advised to exercise caution in
relation to the offer.  If Grantee is in any doubt about any of the meaning or
intent of anything contained in the Award Terms, the Plan or any other
incidental communication materials distributed in connection with the Restricted
Share Units, Grantee is advised to obtain independent professional advice. The
Restricted Share Units and any Common Shares issued at vesting of the Restricted
Share Units do not constitute a public offering of securities under Hong Kong
law and are available only to employees of the Company Group.  The Award Terms,
including this Appendix, the Plan, the Grant Notice and other incidental
communication materials (i) have not been prepared in accordance with and are
not intended to constitute a “prospectus” for a public offering of securities
under the applicable securities legislation in Hong Kong and (ii) any related
documentation are intended only for the personal use of Grantee and may not be
distributed to any other person.

 

B-20

--------------------------------------------------------------------------------

 

APPENDIX FOR IRELAND

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD TERMS

 

TERMS AND CONDITIONS

 

Nature of Grant.  This provision supplements the “Nature of Grant” of Grant
Section of the Appendix:

 

In accepting the grant of the Restricted Share Units, Grantee acknowledges that
he or she understands and agrees that the benefits received under the Plan will
not be taken into account for any redundancy or unfair dismissal claim.

 

NOTIFICATIONS

 

Director Notification Requirements.  If Grantee is a director, shadow director
or secretary of an Irish Subsidiary and Grantee’s aggregate shareholding
interest equals or exceeds 1% of the voting rights of the Company, Grantee must
notify the Irish Subsidiary in writing within a certain time period of
(i) receiving or disposing of an interest in the Company (e.g., Restricted Share
Units, Common Shares), (ii) becoming aware of the event giving rise to the
notification requirement, or (iii) becoming a director or secretary if such an
interest exists at the time.  This notification requirement also applies with
respect to the interests of a spouse or minor children (whose interests will be
attributed to the director, shadow director or secretary, as the case may be). 
Grantee may contact Stock Plan Administration to obtain a sample form that can
be used to satisfy this notification requirement.

 

B-21

--------------------------------------------------------------------------------



 

APPENDIX FOR ITALY

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD TERMS

 

TERMS AND CONDITIONS

 

Plan Document Acknowledgment.  In accepting the grant of Restricted Share Units,
Grantee acknowledges that he or she has received a copy of the Plan and the
Award Terms (including this Appendix) and has reviewed the Plan and the Award
Terms (including this Appendix) in their entirety and fully understand and
accept all provisions of the Plan and the Award Terms (including this Appendix).

 

Grantee further acknowledges that he or she has read and specifically and
expressly approves the following sections of the Award Terms: Section 3
regarding “Termination of Employment;” Section 4 regarding “Tax Withholding;”
Section 19 regarding the “Venue and Governing Law;” the “Nature of Grant”
Section of the Appendix; the “Data Privacy Information and Consent for Grantees
in the European Union/European Economic Area” Section of the Appendix; and the
“Language” Section of the Appendix.

 

NOTIFICATIONS

 

Foreign Asset/Account Reporting Notification.   Grantee is required to report
investments held abroad or foreign financial assets (e.g., cash, Restricted
Share Units, Common Shares) that may generate income taxable in Italy on an
annual tax return (UNICO Form, RW Schedule) or on a special form if no tax
return is due, irrespective of their value.  The same reporting duties apply to
Italian residents who, even if they do not directly hold investments abroad or
foreign financial assets (e.g., cash, Restricted Share Units and Common Shares),
are beneficial owners of the investment pursuant to Italian money laundering
provisions.  Grantee should consult his or her personal tax advisor for details
regarding this requirement.

 

Foreign Financial Assets Tax Notification.  The fair market value of any Common
Shares held outside of Italy is subject to an annual foreign assets tax.  The
fair market value for this purpose is the value of the Common Shares on the
Nasdaq Stock Market, Inc. on December 31 of the year or, for shares disposed of
during the course of the year, on the last day Grantee held the Common Shares
(in such case, or when the Common Shares are acquired during the course of the
year, the tax is levied in proportion to the actual days of holding over the
calendar year).  Grantee should consult with his or her personal tax advisor
about the foreign financial assets tax.

 

B-22

--------------------------------------------------------------------------------



 

APPENDIX FOR JAPAN

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD TERMS

 

NOTIFICATIONS

 

Foreign Asset/Account Reporting Notification.  Grantee will be required to
report details of any assets (including any Common Shares acquired under the
Plan) held outside of Japan as of December 31st of each year, to the extent such
assets have a total net fair market value exceeding ¥50,000,000.  Such report
will be due by March 15th of the following year.  Grantee should consult with
his or her personal tax advisor as to whether the reporting obligation applies
to Grantee and whether Grantee will be required to report details of any
outstanding Restricted Share Units or Common Shares held by Grantee in the
report.

 

B-23

--------------------------------------------------------------------------------



 

APPENDIX FOR KOREA

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD TERMS

 

NOTIFICATIONS

 

Foreign Asset/Account Reporting Notification.  Korean residents must declare all
foreign financial accounts (e.g., non-Korean bank accounts, brokerage
accounts, etc.) to the Korean tax authority and file a report with respect to
such accounts if the value of such accounts exceeds KRW 500 million (or an
equivalent amount in foreign currency).  Grantee should consult with his or her
personal tax advisor to determine how to value Grantee’s foreign accounts for
purposes of this reporting requirement and whether Grantee is required to file a
report with respect to such accounts.

 

B-24

--------------------------------------------------------------------------------



 

APPENDIX FOR MALTA

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD TERMS

 

NOTIFICATIONS

 

Securities Law Notification.  Neither the Company nor the Plan is registered in
Malta and no investment services will be carried out in or from within Malta. 
The Plan will not be marketed in Malta and the Company is exempt from any
investment service license requirements.

 

B-25

--------------------------------------------------------------------------------



 

APPENDIX FOR MEXICO

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD TERMS

 

TERMS AND CONDITIONS

 

Acknowledgement of the Award Terms.  By accepting the Restricted Share Units,
Grantee acknowledges that he or she has received a copy of the Plan and the
Award Terms, including this Appendix, which he or she has reviewed.  Grantee
further acknowledges that he or she accepts all the provisions of the Plan and
the Award Terms, including this Appendix.  Grantee also acknowledges that he or
she has read and specifically and expressly approves the terms and conditions
set forth in “Nature of Grant” Section of the Appendix, which clearly provide as
follows:

 

(1)                                 Grantee’s participation in the Plan does not
constitute an acquired right;

 

(2)                                 The Plan and Grantee’s participation in it
are offered by the Company on a wholly discretionary basis;

 

(3)                                 Grantee’s participation in the Plan is
voluntary; and

 

(4)                                 The Company and any entity in the Company
Group are not responsible for any decrease in the value of any Common Shares
acquired upon settlement of the Restricted Share Units.

 

Labor Law Acknowledgement and Policy Statement.  By accepting the Restricted
Share Units, Grantee acknowledges that the Company with registered offices at
3100 Ocean Park Boulevard, Santa Monica, California 90405, U.S.A., is solely
responsible for the administration of the Plan.  Grantee further acknowledges
that his or her participation in the Plan, the grant of Restricted Share Units
and any acquisition of Common Shares under the Plan do not constitute an
employment relationship between Grantee and the Company because Grantee is
participating in the Plan on a wholly commercial basis and his or her sole
employer is Actibliz Mexico S. de RL de CV, Tihuatlan 41,602, San Jerónimo
Aculco, Federal District, México (“Activision-Mexico”).  Based on the foregoing,
Grantee expressly acknowledges that the Plan and the benefits that he or she may
derive from participation in the Plan do not establish any rights between
Grantee and his or her employer, Activision-Mexico, and do not form part of the
employment conditions and/or benefits provided by Activision-Mexico, and any
modification of the Plan or its termination shall not constitute a change or
impairment of the terms and conditions of Grantee’s employment.

 

Grantee further understands that his or her participation in the Plan is the
result of a unilateral and discretionary decision of the Company and, therefore,
the Company reserves the absolute right to amend and/or discontinue Grantee’s
participation in the Plan at any time, without any liability to Grantee.

 

B-26

--------------------------------------------------------------------------------



 

Finally, Grantee hereby declares that he or she does not reserve to him or
herself any action or right to bring any claim against the Company for any
compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and that he or she therefore grants a full and broad
release to the Company, its Subsidiaries, affiliates, branches, representation
offices, shareholders, officers, agents or legal representatives, with respect
to any claim that may arise.

 

SPANISH TRANSLATION

 

Reconicimiento de los terminos del otorgamiento de acciones. Al aceptar las
Unidades de Acciones Restringidas, el Receptor reconoce que ha recibido una
copia del Plan y de los Términos del Otorgamiento de acciones, incluyendo este
anexo, los cuales ha revisado. El Receptor también reconoce que acepta los
términos del Plan y del Otorgamiento de Acciones, incluyendo este anexo. Así
mismo el Receptor reconoce que ha leído y expresamente aprueba los términos y
condiciones establecidas en la cláusula 1 del los Términos Generales para
Receptores fuera de los Estados Unidos, las cuales claramente establecen lo
siguiente:

 

(1) La participación del Receptor en el Plan no constituye un derecho adquirido

 

(2) El plan y la participación del Receptor en dicho Plan son ofrecidos por la
Empresa en forma totalmente discrecional.

 

(3) La participación del Receptor en el Plan es voluntaria; y

 

(4) La Empresa y cualquier empresa del Grupo de Empresas no son responsables por
la reducción en el valor de las acciones comunes que sean adquiridas en virtud
de las Unidades de Acciones Restringidas.

 

Política de Ley Laboral y Reconocimiento. Al aceptar el otorgamiento de
adquisición de acciones y/o Restricted Share Units, el Receptor reconoce que la
Empresa, con domicilio ubicado en 310 Ocean Park Boulevard, Santa Mónica,
California, 90405 U.S.A., es el único responsable para la administración de Plan
y que su participación en los Plan y adquisición de acciones no constituye una
relación de trabajo entre la Empresa y el Receptor, toda vez que su
participación en el Plan es totalmente en base a una relación comercial entre mi
único patrón Actibliz Mexico S. de RL de CV, Tihuatlan 41,602, San Jerónimo
Aculco, Federal District, México (“Activision Mexico”)  Derivado de lo anterior,
el Receptor expresamente reconoce que el Plan y beneficios que pudieran derivar
de su participación en el Plan no establece derechos entre su único patrón
Activision Mexicoy el suscrito, no forman parte de sus condiciones y/o
prestaciones de trabajo otorgadas por Ativision Mexico y cualquier modificación
del Plan o su terminación no constituye un cambio o detrimento en los términos y
condiciones de su relación de trabajo.

 

Asimismo, el Receptor entiende que su participación en el Plan es resultado de
una decisión unilateral y discrecional de la Empresa, por lo tanto la Empresa se
reserva el derecho absoluto de modificar y/o discontinuar la participación de
usted en cualquier momento y sin responsabilidad alguna frente al Receptor.

 

B-27

--------------------------------------------------------------------------------



 

Finalmente, en este acto el Receptor declara que no se reserva acción o derecho
alguno para presentar cualquier reclamación en contra de la Empresa por
cualquier compensación o daño en relación con cualquier disposición del Plan o
de los beneficios derivados del Plan y, por lo tanto, el Receptor otorga el más
amplio y total finiquito a la Empresa, sus afiliadas, sucursales, oficinas de
representación, accionistas, funcionarios, agentes o representantes en relación
con cualquier reclamación que pudiera surgir.

 

B-28

--------------------------------------------------------------------------------



 

APPENDIX FOR THE NETHERLANDS

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD TERMS

 

TERMS AND CONDITIONS

 

Nature of Grant.  This provision supplements the “Nature of Grant” Section of
the Appendix:

 

In accepting the grant of the Restricted Share Units, Grantee acknowledges that
the Restricted Share Units granted under the Plan are intended as an incentive
for Grantee to remain employed with the Employer and are not intended as
remuneration for labor performed.

 

B-29

--------------------------------------------------------------------------------



 

APPENDIX FOR NORWAY

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD TERMS

 

There are no country-specific provisions.

 

B-30

--------------------------------------------------------------------------------

 

APPENDIX FOR POLAND

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD TERMS

 

NOTIFICATIONS

 

Exchange Control Notification.  Polish residents holding foreign securities
(including Common Shares acquired under the Plan) and maintaining accounts
abroad must report information to the National Bank of Poland on transactions
and balances of the securities and cash deposited in such accounts if the value
of such transactions or balances exceeds PLN 7,000,000.  If required, the
reports must be filed on a quarterly basis on special forms available on the
website of the National Bank of Poland.  In addition, if Grantee transfers funds
into Poland in excess of a certain threshold (currently €15,000, unless the
transfer of funds is considered to be connected with the business activity of an
entrepreneur, in which case a lower threshold may apply) in connection with the
sale of Common Shares under the Plan, the funds must be transferred via a bank
account held at a bank in Poland.  Grantee is required to retain the documents
connected with a foreign exchange transaction for a period of five (5) years, as
measured from the end of the year in which such transaction occurred.

 

B-31

--------------------------------------------------------------------------------



 

APPENDIX FOR ROMANIA

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD TERMS

 

NOTIFICATIONS

 

Exchange Control Notification.  If Grantee deposits the proceeds from the sale
of Restricted Share Units issued to him or her at vesting and settlement of the
Restricted Share Units or any cash dividends or dividend equivalent payments in
a bank account in Romania, Grantee may be required to provide the Romanian bank
with appropriate documentation explaining the source of the funds.

 

Grantee should consult his or her personal advisor to determine whether Grantee
will be required to submit such documentation to the Romanian bank.

 

B-32

--------------------------------------------------------------------------------



 

APPENDIX FOR SINGAPORE

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD TERMS

 

NOTIFICATIONS

 

Securities Law Notification.  The grant of the Restricted Share Units is being
made pursuant to the “Qualifying Person exemption” under section 273(1)(f) of
the Securities and Futures Act (Chapter 289, 2006 Ed.) (the “SFA”).  The Plan
has not been and will not be lodged or registered as a prospectus with the
Monetary Authority of Singapore.  Grantee should note that the Restricted Share
Units are subject to section 257 of the SFA and Grantee should not make (i) any
subsequent sale of Common Shares in Singapore or (ii) any offer of such
subsequent sale of the Common Shares subject to the Restricted Share Units in
Singapore, unless such sale or offer in is made (a) after six months of the Date
of Grant, or (b) pursuant to the exemptions under Part XIII Division
(1) Subdivision (4) (other than section 280) of the SFA.

 

Chief Executive Officer and Director Notification Requirements.  If Grantee is a
chief executive officer, director of a Singapore Subsidiary of the Company,
Grantee must notify the Singapore Subsidiary in writing within two business days
of receiving or disposing of an interest (e.g., Restricted Share Units, Common
Shares) in the Company or within two business days of becoming a director if
such an interest exists at the time.  This notification requirement also applies
to an associate director and to a shadow director (i.e., an individual who is
not on the board of directors but who has sufficient control so that the board
of directors acts in accordance with the “directions and instructions” of the
individual) of a Singapore Subsidiary or affiliate of the Company.  Grantee may
contact Stock Plan Administration to obtain a sample form that can be used to
satisfy this notification requirement.

 

B-33

--------------------------------------------------------------------------------



 

APPENDIX FOR SPAIN

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD TERMS

 

TERMS AND CONDITIONS

 

Nature of Grant. This provision supplements the “Nature of Grant” Section of the
Appendix:

 

In accepting the Restricted Share Units, Grantee consents to participate in the
Plan and acknowledges having received and read a copy of the Plan.

 

Grantee understands that the Company has unilaterally, gratuitously and
discretionally decided to grant Restricted Share Units under the Plan to
individuals who may be employees of the Company or any other entity in the
Company Group throughout the world.  The decision is a limited decision that is
entered into upon the express assumption and condition that any grant will not
bind the Company or any other entity in the Company Group.  Consequently,
Grantee understands that the Restricted Share Units are granted on the
assumption and condition that such Restricted Share Units and any Common Shares
acquired under the Plan shall not become a part of any employment contract
(either with the Company or any other entity in the Company Group) and shall not
be considered a mandatory benefit, salary for any purposes (including severance
compensation) or any other right whatsoever.  In addition, Grantee understands
that the Restricted Share Units would not granted but for the assumptions and
conditions referred to above; thus, Grantee acknowledges and freely accepts that
should any or all of the assumptions be mistaken or should any of the conditions
not be met for any reason, then any grant of the Restricted Share Units shall be
null and void.

 

Further, the vesting of the Restricted Share Units is expressly conditioned on
Grantee’s active employment, such that if Grantee’s employment or service
terminates for any reason whatsoever, the Restricted Share Units cease vesting
immediately effective on the date of termination of employment.  This will be
the case, for example, even if Grantee (1) is considered to be unfairly
dismissed without good cause (i.e., subject to a “despido improcedente”); (2) is
dismissed for disciplinary or objective reasons or due to a collective
dismissal; (3) terminates service due to a change of work location, duties or
any other employment or contractual condition; (4) terminates service due to the
Company’s or any entity in the Company Group’s unilateral breach of contract; or
(5) is terminated from employment for any other reason whatsoever. 
Consequently, upon Grantee’s termination of employment for any of the above
reasons, Grantee may automatically lose any rights to Restricted Share Units
that were unvested on the date of termination.

 

NOTIFICATIONS

 

Exchange Control Notification.  The acquisition, ownership and sale of Common
Shares under the Plan must be declared for statistical purposes to the Spanish
Dirección General de Comercio e Inversiones (the “DGCI”), the Bureau for
Commerce and Investments, which is a department of the Ministry of Economy and
Competitiveness.  Generally, the declaration must be made each

 

B-34

--------------------------------------------------------------------------------



 

January for Common Shares owned as of December 31st of the prior year, by means
of a D-6 form; however, if the value of the Common Shares acquired or sold
exceeds €1,502,530 (or if Grantee holds 10% or more of the share capital of the
Company or such other amount that would entitle Grantee to join the Company’s
board of directors), the declaration must be filed also within one month of the
acquisition or sale, as applicable.

 

Grantee is required to declare electronically to the Bank of Spain any
securities accounts (including brokerage accounts held abroad), foreign
instruments (including any Common Shares acquired under the Plan) and any
transactions with non-Spanish residents (including any payments of Common Shares
made to Grantee by the Company), depending on the amount of the transactions
during the relevant year or the balances in such accounts as of December 31st of
the relevant year. Generally, the report is required on an annual basis (by
January 20 of each year).  Grantee should consult with his or her personal
advisor to ensure that Grantee is properly complying with his or her reporting
obligations.

 

Foreign Asset/Account Reporting Notification.  If Grantee holds rights or assets
(e.g., Common Shares or cash held in a bank or brokerage account) outside of
Spain with a value in excess of €50,000 per type of right or asset (e.g., Common
Shares, cash, etc.) as of December 31 each year, Grantee is required to report
certain information regarding such rights and assets on tax form 720.  After
such rights and/or assets are initially reported, the reporting obligation will
only apply for subsequent years if the value of any previously-reported rights
or assets increases by more than €20,000.  If reporting is required, the
reporting must be completed by the following March 31.  Grantee should consult
his or her personal tax advisor for details regarding this requirement.

 

Securities Law Notification.  The Restricted Share Units described in this
document do not qualify as securities under Spanish regulations.  No “offer of
securities to the public,” within the meaning of Spanish law, has taken place or
will take place in the Spanish territory.  The Plan, the Award Terms (including
this Appendix), and any other documents evidencing the award of Restricted Share
Units have not been, nor will they be, registered with the Comisión Nacional del
Mercado de Valores (Spanish Securities Exchange Commission), and none of those
documents constitutes a public offering prospectus.

 

B-35

--------------------------------------------------------------------------------



 

APPENDIX FOR SWEDEN

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD TERMS

 

There are no country-specific provisions.

 

B-36

--------------------------------------------------------------------------------

 

APPENDIX FOR SWITZERLAND

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD TERMS

 

NOTIFICATIONS

 

Securities Law Notification.  The offer of Restricted Share Units is not
intended to be publicly offered in or from Switzerland.  Because the offer of
the Restricted Share Units is considered a private offering, it is not subject
to registration in Switzerland.  Neither this document nor any other materials
relating to the Restricted Share Units constitutes a prospectus as such term is
understood pursuant to article 652a of the Swiss Code of Obligations, and
neither this document nor any other materials relating to the Restricted Share
Units may be publicly distributed nor otherwise made publicly available in
Switzerland.  Neither this document nor any other offering or marketing material
relating to the Restricted Share Units has been or will be filed with, approved
or supervised by any Swiss regulatory authority (in particular, the Swiss
Financial Supervisory Authority (FINMA)).

 

B-37

--------------------------------------------------------------------------------



 

APPENDIX FOR TAIWAN

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD TERMS

 

TERMS AND CONDITIONS

 

Data Privacy Acknowledgement.  Grantee hereby acknowledges that he or she has
read and understands the terms regarding collection, processing and transfer of
Data contained in the “Data Privacy Information and Consent for Grantees outside
the European Union/European Economic Area” Section of the Appendix and, by
participating in the Plan, Grantee agrees to such terms.  In this regard, upon
request of the Company or the Employer, Grantee agrees to provide an executed
data privacy consent form to the Employer or the Company (or any other
agreements or consents that may be required by the Employer or the Company) that
the Company and/or the Employer may deem necessary to obtain under the data
privacy laws in Grantee’s country, either now or in the future.  Grantee
understands that he or she will not be able to participate in the Plan if he or
she fails to execute any such consent or agreement.

 

NOTIFICATIONS

 

Securities Law Notification.  The offer of participation in the Plan is
available only for employees of the Company Group.  The offer of participation
in the Plan is not a public offer of securities by a Taiwanese company.

 

Exchange Control Notification.  Grantee may acquire and remit foreign currency
(including proceeds from the sale of Common Shares or the receipt of any
dividends paid on such Common Shares) into and out of Taiwan up to US$5,000,000
per year.  If the transaction amount is TWD$500,000 or more in a single
transaction, Grantee must submit a Foreign Exchange Transaction Form and provide
supporting documentation to the satisfaction of the bank involved in the
transaction.  Grantee should consult his or her personal advisor to ensure
compliance with any applicable exchange control laws in Taiwan.

 

B-38

--------------------------------------------------------------------------------



 

APPENDIX FOR THE UNITED KINGDOM

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD TERMS

 

TERMS AND CONDITIONS

 

Tax Withholding and Payment.  This section supplements Section 4 of the Award
Terms:

 

Without limitation to Section 4 of the Award Terms, Grantee agrees that Grantee
is liable for all Withholding Taxes and hereby covenants to pay all such
Withholding Taxes, as and when requested by the Company or the Employer or by
Her Majesty’s Revenue and Customs (“HMRC”) (or any other tax authority or any
other relevant authority).  Grantee also agrees to indemnify and keep
indemnified the Company and the Employer against any Withholding Taxes that they
are required to pay or withhold or have paid or will pay to HMRC (or any other
tax authority or any other relevant authority) on Grantee’s behalf.

 

B-39

--------------------------------------------------------------------------------



 

APPENDIX FOR THE UNITED STATES OF AMERICA

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD TERMS

 

1.                                      Definitions.

 

(a)                                 For U.S. Grantees only, the following terms
shall have the meanings set forth below:

 

“Employment Violation” means any material breach by Grantee of his or her
employment agreement with any entity in the Company Group for so long as the
terms of such employment agreement shall apply to Grantee (with any breach of
the post-termination obligations contained therein deemed to be material for
purposes of this definition).

 

“Look-back Period” means, with respect to any Employment Violation by Grantee,
the period beginning on the date which is 12 months prior to the date of such
Employment Violation by Grantee and ending on the date of computation of the
Recapture Amount with respect to such Employment Violation.

 

“Recapture Amount” means, with respect to any Employment Violation by Grantee,
the gross gain realized or unrealized by Grantee upon all vesting of Restricted
Share Units or delivery or transfer of Vested Shares during the Look-back Period
with respect to such Employment Violation, which gain shall be calculated as the
sum of:

 

(i)                                     if Grantee has received Vested Shares
during such Look-back Period and sold any such Vested Shares, an amount equal to
the sum of the sales price for all such Vested Shares; plus

 

(ii)                                  if Grantee has received Vested Shares
during such Look-back Period and not sold all such Vested Shares, an amount
equal to the product of (A) the greatest of the following: (1) the Market Value
per Share of Common Shares on the date such Vested Shares were issued or
transferred to Grantee, (2) the arithmetic average of the per share closing
sales prices of Common Shares as reported on Nasdaq for the 30 trading day
period ending on the trading day immediately preceding the date of the Company’s
written notice of its exercise of its rights under Section 3 hereof, or (3) the
arithmetic average of the per share closing sales prices of Common Shares as
reported on Nasdaq for the 30 trading day period ending on the trading day
immediately preceding the date of computation, times (B) the number of such
Vested Shares which were not sold.

 

2.                                      Conflict with Employment Agreement or
Plan.  In the event of any conflict between the terms of any employment
agreement, service contract or offer letter between Grantee and any entity in
the Company Group in effect at the time and the terms of the Grant

 

B-40

--------------------------------------------------------------------------------



 

Notice or these Award Terms, the terms of the Grant Notice or these Award Terms,
as the case may be, shall control.  In the event of any conflict between the
terms of any employment agreement, service contract or offer letter between
Grantee and any entity in the Company Group in effect at the time and the terms
of the Plan, the terms of the Plan shall control.

 

3.                                      Employment Violation.  The terms of this
Section 3 shall apply to the Restricted Share Units if Grantee is or becomes
subject to an employment agreement with any entity in the Company Group.  In the
event of an Employment Violation, the Company shall have the right to require
(a) the forfeiture by Grantee to the Company of any outstanding Restricted Share
Units or Vested Shares which have yet to settle pursuant to Section 8 of
Exhibit A and (b) payment by Grantee to the Company of the Recapture Amount with
respect to such Employment Violation; provided, however, that, in lieu of
payment by Grantee to the Company of the Recapture Amount, Grantee, in his or
her discretion, may tender to the Company the Vested Shares acquired during the
Look-back Period with respect to such Employment Violation (without any
consideration from the Company in exchange therefor).  Any such forfeiture of
Restricted Share Units and payment of the Recapture Amount, as the case may be,
shall be in addition to, and not in lieu of, any other right or remedy available
to the Company arising out of or in connection with such Employment Violation,
including, without limitation, the right to terminate Grantee’s employment if
not already terminated and to seek injunctive relief and additional monetary
damages.

 

B-41

--------------------------------------------------------------------------------
